DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 23, 25-33, 35, 36, and 38 are pending.
Claims 23, 25-33, 35, 36, and 38 are allowed.
Drawings
The objection to the drawings in the Office action mailed 28 May 2021 is withdrawn in view of the replacement drawing received 30 August 2021.
Claim Rejections - 35 USC § 101
The rejection of claims 23 and 25-34 under 35 U.S.C. 101 is withdrawn in view of the amendment received 30 August 2021.
Double Patenting
The objection to claim 34 as a duplicate claim is withdrawn in view of the cancellation of claim 34 in the amendment received 30 August 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 23 is patent eligible under 35 U.S.C. 101 because it requires a particular treatment step of treatment for a phyllodes tumor. The type of disease is particular and the treatment of phyllodes tumor is well known in the art as requiring particular treatments. Treatment procedures for phyllodes tumor is shown in Spitaleri et al. (Critical Reviews in Oncology/Hematology vol. 88, pages 427-436 (2013)). Spitaleri et al. reviews treatment of breast .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631